Exhibit 10.8(a)
June 1, 2010
Waypoint Capital Management
23 Greene St. Suite 210
Huntington, N.Y. 11743
Attn: Mr. Robert Calabretta
     Re: Management Agreement Renewals
Dear Mr. Calabretta:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   CTA Capital LLC     •   Emerging CTA Portfolio L.P.     •   Global
Diversified Futures Fund L.P.     •   Waypoint Master Fund L.P.     •  
Diversified 2000 Futures Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CERES MANAGED FUTURES LLC
    By:   /s/ Jennifer Magro       Jennifer Magro      Chief Financial Officer &
Director      WAYPOINT CAPITAL MANAGEMENT
    By:   /s/ Robert E. Calabretta        Print Name: Robert E. Calabretta    

JM/sr

